Title: To George Washington from Brigadier General David Forman, 6 July 1777
From: Forman, David
To: Washington, George



Sir
Freehold [N.J.] July 6th 1777.

The Very busy Season of the Year renders it impossible to keep out a Sufficient Number of Guards to prevent the Enemy from plundering the Inhabitants, unless I take Post near to Sandy Hook. I have pitched on a peice of Ground that is so near as to prevent all small pillageing Parties coming Off, and at the same Time Commands a full prospect of Amboy, Staten Island, and the Bay as far up as the Narrows. The Ground by Nature is exceedingly Strong, a Small, but High Hill, Steep on every Side and only to be Approached through a Plain. A Small Redoubt with Two peices of Light Artillery would enable 150 Men to maintain it against a Large Number untill the Militia Could be Assembled to the Releif of the Garrisson, Without, they would be Verry Subject to be Surrounded and taken before they Could Possibly be Supported, as was the Case Last Winter.
If Your Excellency thinks proper to Indulge me with Two Iron Three or Four pounders Mounted on Travelling Carriages, and a proper Supply of Stores for them, I will have no Doubt of keeping the Gentry in good Order and be Enabled to furnish Accounts of every Movement of the Enemy’s Shipping. There are I am well inform’d a Number of Peices such as I request in Philadelphia, that are and in all Probability will be useless. I have raised a Small Militia Artillery Company for the Purpose.
I had Came into me the 4th of this Instant 4 Deserters from the British New Levies—Three of them had been taken at Bound Brook the other a Seaman and Compelled to enlist to obtain their Enlargement—Two of them I gave passes to Join Colon. Hands Regiment of Riflemen to whose Corps they belonged, the Other Two I sent to the Commanding Officer at Philadelphia. They Could give no Valuable Information, but agreed with Others that their Companies had never received any Pay, and the Most of them were disposed to desert. The Ships from Amboy and Prince’s Bay are gone up to New York. Yet from Some Circumstances I am led to beleive they Meditate an Expedition to the Westward by Water—They have a Number of Brigs, Schooners, and Sloops, prepared for taking Horses on board. Their Stalls are all Cover’d and

the Sides lined with Sheepskins with the Wool on to prevent the Horses Chafing—they would not make Use of Such precautions if they Intended up the North or East River. I have this Minute a Deserter from the British Fleet, Enclosed Your Excellency has his, and George West’s Examination.
Should Your Excellency think proper to have me Supplied with the Cannon, it will be Necessary to have Your Excellency’s Order to the Board of War for them and the necessary Stores. I have the Honour to be Your Excelly most obedient Humble Servant

David Forman

